Citation Nr: 1440159	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a neck disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder. 

5.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In the rating decisions, the RO determined that new and material evidence had not been received since a May 2007 RO decision and therefore denied reopening his claims for service connection for neck, right knee and gastrointestinal disorders.  The Board must also make this preliminary determination before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

The reopened claims for entitlement to service connection for gastrointestinal and cervical spine disorders pursuant to the adjudication below requires additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed May 2007 decision, the RO considered and denied the Veteran's claim for service connection for a right knee condition.

2.  The additional evidence received since that May 2007 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a right knee disability.

3.  The RO denied the claim for service connection for a neck injury in February 2005 and May 2007 decisions.  

4.  Since the May 2007 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim for service connection for a neck injury.

5.  The RO initially denied the claim for service connection for a gastrointestinal disorder in a May 2007 decision.  

6.  Since the May 2007 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim for service connection for a gastrointestinal disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for a right knee disability and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).

2.  The February 2005 and May 2007 RO decisions denying service connection for a neck injury are final; however, new and material evidence since has been submitted to reopen the claim for service connection.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

3.  The May 2007 RO decision denying service connection for a gastrointestinal disorder is final; however, new and material evidence since has been submitted to reopen the claim for service connection.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

A letter sent in May 2009 complied with the duties to notify, in that it included discussion of the requirements for reopening a previously denied and unappealed claim, contained information concerning specifically why the claims were previously denied, and cited the criteria for establishing the Veteran's underlying entitlement to service connection.  The claims were subsequently reviewed in a statement of the case (SOC).  Kent v. Nicholson, 20 Vet App 1 (2006).  He has received all required VCAA notice, and there is no pleading or contention that he has not.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's claims for service connection for right knee and gastrointestinal disorders are being reopened, so even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be nonprejudicial. 38 C.F.R. § 20.1102.  

VA also has satisfied its duty to assist him with these claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and the Veteran's representative identified as possibly pertinent to the claims.  In regards to whether there is new and material evidence to reopen the Veteran's claim for a right knee disability, VA is not obligated to schedule him for an examination for a medical nexus opinion unless and until there is new and material evidence to reopen this claim.  38 C.F.R. § 3.159(c)(4)(iii). 


New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for Right Knee Disability

Service connection was denied for a right knee disability in May 2007.  The evidence of record at that time consisted of service treatment records (STRs), April 2007 VA examination, VA outpatient treatment records dated from January 2006 to February 2007, and statements from the Veteran.

The RO appropriately notified the Veteran of the May 2007 decision, including apprising him of the Veteran's procedural and appellate rights in the event he elected to appeal, but he did not.  So that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

The Board has considered the potential applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. The regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of the earlier appeal period, that is, during the one-year period after the May 2007 decision that considered and denied this claim.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

In April 2009, the Veteran filed a petition to reopen his claim for a right knee disability.  The Veteran has submitted written statements, a private physician's statement, as well as VA clinical and examination reports.

VA outpatient records that date from April 2007 to June 2012 were obtained in conjunction with the claim.  Besides the April 2007 VA examination reports, there are no references to right knee treatment or diagnosis of a chronic right knee disability.  In conjunction with a different claim, electromyography (EMG) and nerve conduction studies were conducted in March 2011.  There were no abnormalities found in the lower extremities.

In September 2010, the Veteran submitted a July 2010 statement from his private treating physician, which states that the Veteran has neck, shoulder, back, and knee pain from military duties.    

A VA examination was conducted in October 2010.  The Veteran reported his medical history as well as his then current right knee symptoms.  The examiner reported that examination of the knee was within normal limits.  He reported a diagnostic assessment of normal right knee.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has merely continued to argue that he has a right knee disorder attributable to his military service.  He made this same allegation before the RO initially considered and denied this claim in May 2007.  When initially considering and denying this claim, the RO considered the Veteran's assertion and his mere reiteration is not new evidence.  

The July 2010 statement of the Veteran's private physician that merely acknowledges the Veteran's complaints of right knee pain since service adds nothing to the record that is new.  As said, the Veteran's complaints of knee pain were of record before the prior denial. The physician did not refer to a diagnosis of a chronic right knee disability or provide a medical nexus to such a disability. 
See Leshore v. Brown, 8 Vet.App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

Moreover, the mere complaint of pain is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Regarding the private and VA treatment records that have been added to the file, none are material to the claim in terms of establishing a current right knee disorder or attributing it to the Veteran's military service.  In fact, most of these additional records are not pertinent to this claim for a right knee disorder and concern evaluation and treatment of other unrelated conditions.  The numerous examinations that have been conducted since 2007 have failed to reveal a right knee disorder.  While this is new evidence, it is not material as the examinations did not result in a pertinent diagnosis.  See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 



In sum, none of the additional evidence received since the prior final and binding decision in May 2007 addresses the elements of service connection that were missing in the prior denial of the claim-i.e., current disability and a medical nexus between any current right knee disability and military service.  Thus, there is no new and material evidence to reopen this claim for a right knee disability, and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for Cervical Spine Disability

The RO first considered and denied the Veteran's claim for a neck disability in February 2005.  In this denial, the RO noted evidence of an in-service automobile accident.  However, the RO pointed out that there was no specific treatment for the neck either contemporaneously with the automobile accident or at any other time during service.  Aside from this, the RO also noted that the Veteran failed to report for a January 2005 VA examination that was scheduled in conjunction with his claim.  The Veteran did not perfect a timely appeal to this decision, thus it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

In January 2007, the Veteran petitioned to reopen his claim for a neck injury.  Service connection was denied in May 2007, as VA examination failed to show evidence of a chronic neck disability.  The Veteran did not appeal this decision and it became final.  Id.   

In April 2009, the RO received the Veteran's petition to reopen his claim for a neck disorder.  Since the May 2007 rating action, the Veteran has submitted additional statements; a letter from his private physician; and undergone VA examination and treatment.  


A June 2012 VA examiner's report that the Veteran received treatment for cervical disc and joint changes as well as sympathetic dystrophy in May 2011-tends to substantiate the claim and it is therefore both new and material. The Veteran's claim of entitlement to service connection for a cervical spine disability is reopened. 


New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for Gastrointestinal Disability

In January 2007, the Veteran claimed service connection for a stomach disorder.  Service connection was denied in May 2007.  The RO concluded that there was a lack of evidence of a stomach-related disorder during service and there was an absence of a nexus to military service.  The Veteran did not perfect a timely appeal to this decision, thus it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

In April 2009, the RO received the Veteran's petition to reopen his claim for service connection of a gastrointestinal disorder.  As noted above the Veteran submitted a June 2012 statement from his private treating physician.  Significantly, this physician indicates that the Veteran's current treatment with Celebrex (for his service connected disabilities) causes stomach problems.  These statements are new as they were not before the RO in the May 2007 rating action.  The statement is material in that it raises the possibility that the Veteran has a chronic stomach disorder secondary to medication prescribed for his service connected disability.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Therefore, the Board finds that the physician's statement is new and material to his claim.  Specifically, the Board finds that such new evidence warrants VA examination in order to determine if the Veteran has a current gastrointestinal disorder that is etiologically related to his military service.  See Shade, supra.  The Veteran's claim of entitlement to service connection for a gastrointestinal disorder is reopened. 

ORDER

The petition to reopen the claim for service connection for a right knee disability is denied.

The claim for entitlement to service connection for a neck disability is reopened. 

The claim for entitlement to service connection for a gastrointestinal disorder is reopened. 


REMAND

VA examination was conducted in June 2012.  The examiner reported the Veteran's medical history.  In regard to the cervical spine, the examiner noted that a January 2011 cervical spine MRI was negative.  However, he also noted that the Veteran was seen four months later (presumably in May 2011) by VA medical personnel in the pain clinic.  Evidently, cervical disc and joint changes as well as sympathetic dystrophy were diagnosed.  The examiner added that the Veteran was treated with an injection at the C2 and C4 foramen and a sympathetic block on the left.  The clinical records from the pain clinic associated with this treatment presumably in May 2011 are not included in the claims file or Virtual VA.  A June 6, 2011 clinical note from the mental health division shows that the Veteran reported that his nerve block worked "awesome."  The records referenced in the June 2012 VA examination report from the VA pain clinic should be obtained.

Furthermore, while the VA examiner in June 2012 dismissed the reported clinical observations and determined that the Veteran did not have a diagnosable cervical spine disorder, he did not provide any rationale as to why he rejected the diagnoses from the VA pain clinic in May 2011.  Therefore, additional explanation is needed.  

In September 2010, the Veteran submitted a June 2012 statement from his treating physician.  The physician stated that the anti-inflammatory medication Celebrex (prescribed for the treatment of the Veteran's service connected disabilities) caused stomach problems.  However, the physician did not identify the stomach problems or report a diagnosis of a chronic gastrointestinal disorder.  A VA examination conducted in October 2010 only diagnosed dyspepsia.  Accordingly, VA examination and opinion are needed.

The RO attempted to obtain records from Sanford Clinic in June and July 2009.  In July 2009, the Sanford Clinic responded by sending additional authorizations forms for the Veteran to sign in order to release these records to VA.  In September 2009, the RO sent these release forms to the Veteran and requested that he sign them and return them to the RO.  The Veteran was also advised that he could obtain the records directly from Sanford Clinic.  He failed to respond.  The Board presently directs appropriate development, but advises the Veteran that the duty to assist in the development and the adjudication of a claim is not a one-way street.  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his claimed disabilities.  If he has, and the records are not already in the file, then obtain them with his cooperation.

These records should include, but are not limited to, those from Dr. T.A. Sorenson at Sanford Clinic and any concerning evaluation and specifically treatment at the VA pain clinic in Sioux Falls, as of or since May 2011.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After obtaining any additionally identified records, forward the claims files to the VA compensation examiner that performed the June 2012 medical examination of the Veteran for supplemental comments (addenda).  Specifically, address the reasons why he rejected any diagnosis reported by the VA pain clinic in May 2011.

3.  Also have the Veteran examined to ascertain the nature and etiology of any gastrointestinal disorder.  In particular, the examiner should determine the likelihood the Veteran has a gastrointestinal condition as a result of his military service.  The examiner should comment on the past diagnoses of indigestion and dyspepsia and determine if there is an underlying chronic disorder.  As the Veteran is competent, even as a layman, to say he has experienced gastrointestinal problems during and since service, the examiner should comment on his statements regarding his in-service and ongoing symptoms. 

4.  Then readjudicate these claims for service connection, in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


